American Express Company 200 Vesey Street New York, NY 10285 February 25, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Notice of disclosure filed in the Annual Report on Form 10-K under Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934 Ladies and Gentlemen: Pursuant to Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934, as amended, notice is hereby provided that American Express Company has made disclosure pursuant to such provisions in its Annual Report on Form 10-K for the year ended December 31, 2013, which was filed with the Securities and Exchange Commission on February 25, 2014. Sincerely, American Express Company By:/s/ Carol V. Schwartz Name: Carol V. Schwartz Title: Secretary
